DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/19/22, with respect to the rejection of claims 1, 3, 5-15, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2015/0323937) have been fully considered and are persuasive.  Applicant has amended claim 1 to include the limitation(s) of “the channel forming body includes at least one plate layer, in which the plurality of fluid channels are arranged in one major surface of the plate layer, and the plurality of spaces are formed in the other major surface on an opposite side of the plate layer” and then argued that the features of amended claim 1 are not taught or suggested by the cited prior art.  See pages 8-10 of Applicant’s Remarks and the Interview Summary mailed 05/20/22. The Examiner agrees, therefore the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 has now been amended to recite a fluid flow device comprising: a channel forming body which forms a plurality of fluid channels that allow respective processing object fluids to flow through the fluid channels, a plurality of detection spaces corresponding to the plurality of fluid channels, each of the plurality of spaces extending in a longitudinal direction and having opposite ends with respect to the longitudinal direction, at least one of the opposite ends being sealed, and a plurality of communication channels each connected to a channel connection part that is set at each of the plurality of fluid channels and to a space connection part that is set in the detection space corresponding to the fluid channel to thereby provide communication between the channel connection part and the space connection part; and detection liquids and detection gases that are contained in the plurality of detection spaces, respectively, wherein:
the channel forming body includes at least one plate layer, in which the plurality of fluid channels are arranged in one major surface of the plate layer, and the plurality of spaces are formed in the other major surface on an opposite side of the plate layer;
each of the detection liquids and each of the detection gases are contained in the detection space so as to be aligned in the longitudinal direction of the detection space to form an interface between the detection liquid and the detection gas and so that a region where the detection liquid exists includes the space connection part; and the detection gas is contained in the detection space so as to allow a position of the interface to change with a pressure change of the processing object fluid at the channel connection part”.
The Examiner submits the cited prior art does not teach the combination of elements in the amended claim that includes the features highlighted above. The Examiner considers Murakami (US 2015/0323937) to be the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 8, 2022

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797